Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT

FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of April 10, 2017 (this “Fourth
Amendment”), among Syniverse Holdings, Inc. (the “Borrower”), Buccaneer
Holdings, LLC (“Holdings”), Barclays Bank PLC, as Administrative Agent (the
“Administrative Agent”), the Extending Lenders (as defined below), each L/C
Issuer (under and as defined in the Credit Agreement, as in effect immediately
before and immediately after the Fourth Amendment Effective Time (as defined
below)) and the Swing Line Lender (under and as defined in the Credit Agreement,
as in effect immediately before and immediately after the Fourth Amendment
Effective Time). Unless otherwise indicated, all capitalized terms used herein
and not otherwise defined shall have the respective meanings provided to such
terms in the Credit Agreement referred to below, as amended by this Fourth
Amendment.

W I T N E S S E T H :

WHEREAS, the Borrower, Holdings, the Lenders from time to time party thereto,
the Administrative Agent, the Swing Line Lender and each L/C Issuer, are parties
to a Credit Agreement, dated as of April 23, 2012, as amended by the Incremental
Commitment Amendment, dated as of June 28, 2013, as further amended by the
Second Amendment, dated as of September 23, 2013, and as further amended by the
Third Amendment, dated as of March 6, 2015 (as amended, amended and restated,
supplemented or otherwise modified from time to time, including by this Fourth
Amendment, the “Credit Agreement”);

WHEREAS, prior to the Fourth Amendment Effective Time, the Borrower has reduced
(i) the aggregate Revolving Credit Commitments of all Revolving Credit Lenders
from $150,000,000 to $$85,600,000 and (ii) the Letter of Credit Sublimit from
$50,000,000 to $40,000,000, in each case of clauses (i) and (ii), pursuant to
Section 2.06(a) of the Credit Agreement (the “Reduction”);

WHEREAS, Section 2.19 of the Credit Agreement permits the Borrower to request
that Lenders of any Existing Revolving Tranche (each such Lender as of the date
hereof, immediately prior to the Fourth Amendment Effective Time, an “Existing
Lender”) extend the scheduled maturity date with respect to all or a portion of
their Existing Revolving Commitments (as defined below) by converting all or a
portion of such Existing Revolving Commitments into Extended Revolving
Commitments pursuant to the procedures described therein;

WHEREAS, in accordance with such procedures, the Borrower has requested that
each Lender extend the scheduled maturity of its Initial Revolving Credit
Commitments (the “Existing Revolving Commitments”), such extension to be
effected by converting the Existing Revolving Commitments of such Lender into
New Initial Revolving Commitments (as defined below) subject to the terms and
conditions set forth herein;

WHEREAS, each Existing Lender party hereto agrees, subject to the terms and
conditions set forth herein, to convert the principal amount of the Existing
Revolving Commitments held by such Lender and specified on its signature page
hereto into New Initial Revolving Commitments (each such Lender with respect to
its Existing Revolving Commitments so converted, an “Extending Lender” and,
together with the Replacement Lenders (as defined below), collectively, the
“Extending Lenders”);



--------------------------------------------------------------------------------

WHEREAS, pursuant to Section 2.19(e) of the Credit Agreement, the Borrower may
cause any Existing Lender that has not consented to the extension of such
Lender’s Existing Revolving Commitments (each such Lender with respect to its
Existing Revolving Commitments (if any) not so extended by conversion into New
Initial Revolving Commitments hereunder, a “Non-Extending Lender”; and any
Revolving Credit Commitments held by a Non-Extending Lender not so extended by
conversion into New Initial Revolving Commitments hereunder, “Non-Extended
Commitments”) to assign all of its rights and obligations under the Credit
Agreement with respect to any such Non-Extended Commitments to one or more
assignees (each assignee, a “Replacement Lender”);

WHEREAS, each Replacement Lender has agreed to acquire by assignment, pursuant
to Section 2.19(e) of the Credit Agreement, Non-Extended Commitments of
Non-Extending Lenders set forth opposite to such Replacement Lender’s name in
Annex II, and to convert such Non-Extended Commitments so acquired into New
Initial Revolving Commitments on the terms and conditions set forth herein;

WHEREAS, Section 2.19(c) of the Credit Agreement permits, subject to the
limitations set forth therein, (i) the Loan Parties, the Administrative Agent
and the Extending Lenders to enter into an Extension Amendment without the
consent of any Lender other than the Extending Lenders with respect to an
Extended Tranche to establish such Extended Tranche and effect such amendments
to any Loan Documents as may be necessary or appropriate, in the reasonable
judgment of the Borrower and the Administrative Agent, to effect the provisions
of Section 2.19 of the Credit Agreement and (ii) any such Extension Amendment to
provide for additional amendments to the Credit Agreement other than those
referred to or contemplated by clause (i) above; provided that such additional
amendments do not become effective prior to the time that such additional
amendments have been consented to (including, without limitation, pursuant to
consents applicable to holders of any Extended Tranches provided for in any
Extension Amendment) by such of the Lenders, Loan Parties and other parties (if
any) as may be required in order for such additional amendments to become
effective in accordance with Section 10.01 of the Credit Agreement;

WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the Borrower, the
Administrative Agent and the Extending Lenders, including the Replacement
Lenders, who shall at the Fourth Amendment Effective Time constitute all
Revolving Credit Lenders, agree to the additional amendments to the Credit
Agreement (as in effect immediately prior to the Fourth Amendment Effective
Time) as set forth herein;

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION ONE - EXTENSION AMENDMENT. Subject to the satisfaction of the conditions
set forth in Section 4(B) hereof:

(a)    Each Extending Lender party hereto hereby (i) agrees that posting of a
draft of this Fourth Amendment for review by the Existing Lenders shall
constitute an Extension Request and confirms receipt of such Extension Request;
(ii) consents to the terms of this Fourth Amendment; (iii) agrees that the
submission of its signature page hereto shall constitute its Extension Election;
(iv) irrevocably offers for conversion into a new Tranche of Revolving Credit
Commitments on the terms and conditions set forth herein (such new Tranche of
Revolving Credit Commitments, as further defined below, the “New Initial
Revolving Commitments”) the amount of the Existing Revolving Commitments held by
such Extending Lender and specified on its signature page hereto; and (v) agrees
that the amount of the Existing Revolving Commitments held by such Extending
Lender and specified on its signature page hereto shall be converted into New
Initial Revolving Commitments as of the Fourth Amendment Effective Date (as
defined below) at the Fourth Amendment Effective Time pursuant to the provisions
of Section 2.19 of the Credit Agreement and consents to all of the amendments
set forth in Sections 2 and 3 hereof below.

(b)    By notifying the Administrative Agent and Non-Extending Lenders that hold
Non-Extended Commitments pursuant to Section 2.19(e) of the Credit Agreement,
the Borrower may elect to replace each such Non-Extending Lender with respect to
such Non-Extended Commitments by the assignment (each, a “Replacement
Assignment”) from each such Non-Extending Lender to the applicable Replacement
Lender or Replacement Lenders, as Replacement Lender or Replacement Lenders, on
the terms and conditions set forth in the Assignment and Assumption attached
hereto as Annex I (the “Replacement Assignment and Assumption”), of all of each
such Non-Extending Lender’s rights and obligations under the Credit Agreement
(as in effect immediately prior to the Fourth Amendment Effective Time) with
respect to all of such Non-Extending Lender’s Non-Extended Commitments as of the
Fourth Amendment Effective Date (without giving effect to this Fourth Amendment)
(the “Assigned Non-Extended Commitments”). Each such Non-Extending Lender that
is so replaced is hereby deemed to have executed and delivered the Replacement
Assignment and Assumption with respect to its Assigned Non-Extended Commitments
as further set forth in Annex II, effective as of the Fourth Amendment Effective
Date at the Fourth Amendment Effective Time, and the Administrative Agent shall
record the assignment or assignments contemplated by such Replacement Assignment
and Assumption in the Register. Each Replacement Lender hereby by its signature
hereto (i) is deemed to have entered into one or more Replacement Assignment and
Assumptions with respect to the Non-Extended Commitments set forth opposite its
name in Annex II (the “Assumed Non-Extended Commitments”) as of the Fourth
Amendment Effective Date at the Fourth Amendment Effective Time, (ii) agrees to
pay on the Fourth Amendment Effective Date to each applicable Non-Extending
Lender that has executed (or is deemed to have executed) the Replacement
Assignment and Assumption to which such Replacement Lender is a party the
obligations of the Borrower under the Credit Agreement (as in effect immediately
prior to the Fourth Amendment Effective Time) relating to such Non-Extending
Lender’s Assumed Non-Extended Commitments owing to such Non-Extending Lender on
the Fourth Amendment Effective Date (without giving effect to this Fourth
Amendment) and (iii) agrees that the Assumed Non-Extended Commitments shall be
converted into New Initial Revolving Commitments as of the Fourth Amendment
Effective Date at the Fourth Amendment Effective Time pursuant to the provisions
of Section 2.19 of the Credit Agreement and consents to all of the amendments
set forth in Sections 2 and 3 hereof below. Each of the Administrative Agent,
the L/C Issuers, the Swing Line Lender and the Borrower hereby by its signature
hereto is deemed to have entered into the Replacement Assignment and Assumption
as of the Fourth Amendment Effective Date at the Fourth Amendment Effective
Time.

 

3



--------------------------------------------------------------------------------

(c)    It is hereby agreed that this Fourth Amendment shall be deemed to be an
“Extension Amendment”, the Initial Revolving Credit Commitments shall be deemed
to be an “Existing Revolving Tranche”, “Existing Tranche” and “Existing
Revolving Loans”, and the New Initial Revolving Commitments shall be deemed to
be an “Extended Revolving Tranche”, “Extended Tranche”, “Extended Revolving
Commitments”, “Extended Revolving Loans” and “Extended Loans”, in each case,
under and as defined in the Credit Agreement for all purposes of the Credit
Agreement.

(d)    Each L/C Issuer party hereto and each Extending Lender, including each
Replacement Lender, hereby agrees that, notwithstanding the extension of the
Existing Revolving Commitments, the Letters of Credit (if any) outstanding on
the Fourth Amendment Effective Date (without giving effect to this Fourth
Amendment) shall remain outstanding, and each such Extending Lender, including
each Replacement Lender, further agrees that it shall be bound by the applicable
provisions of Section 2.03 of the Credit Agreement in respect thereof.

(e)    Notwithstanding any provision to the contrary in the Credit Agreement,
the Borrower shall pay on or before the Fourth Amendment Effective Date all
obligations of the Borrower under the Credit Agreement (as in effect immediately
prior to the Fourth Amendment Effective Time) accrued thereunder until the
Fourth Amendment Effective Date with respect to the Initial Revolving Credit
Commitments, the Initial Revolving Credit Loans (if any), the Swing Line Loans
(if any) and the Letters of Credit (if any) and owing to the Revolving Credit
Lenders, the Swing Line Lender and the L/C Issuers, as applicable, on the Fourth
Amendment Effective Date (without giving effect to this Fourth Amendment) (such
obligations, the “Prepaid Obligations”). For the avoidance of doubt, following
the Fourth Amendment Effective Date, no further amounts shall become due and
payable with respect to the Prepaid Obligations paid by the Borrower on or
before the Fourth Amendment Effective Date.

SECTION TWO - ANCILLARY EXTENSION CREDIT AGREEMENT AMENDMENTS. Subject to the
satisfaction of the conditions set forth in Section 4(B) hereof:

(a)    Section 1.01 of the Credit Agreement (as in effect immediately prior to
the Fourth Amendment Effective Time) is hereby amended as follows:

(i)    By adding the following definitions, to appear in proper alphabetical
order:

““Fourth Amendment” means the Fourth Amendment to Credit Agreement, dated
April 10, 2017, among the Borrower, Holdings, the Administrative Agent and the
Lenders and other parties party thereto.”

““Fourth Amendment Effective Date” means the date on which all conditions set
forth in Section 4 of the Fourth Amendment are satisfied or waived.”

 

4



--------------------------------------------------------------------------------

““Individual Letter of Credit Sublimit” means (i) for each of the Initial L/C
Issuers, the amount set forth in the schedule below next to such Initial L/C
Issuer’s name and (ii) for any L/C Issuer added pursuant to the definition of
“L/C Issuer”, an amount (if any) agreed between the Borrower and such L/C
Issuer.

 

Initial L/C Issuer

   Individual Letter of Credit Sublimit  

Barclays Bank PLC

   $ 13,084,112  

Credit Suisse AG, Cayman Islands Brach

   $ 8,598,131  

Deutsche Bank AG New York Branch

   $ 8,598,131  

Mizuho Bank, Ltd.

   $ 4,112,150  

Goldman Sachs Lending Partners LLC

   $ 3,738,318  

Bank of America, N.A.

   $ 1,869,159  

”

““New Initial Revolving Commitment” means, as to each Revolving Credit Lender,
its obligation to (a) make Loans to the Borrower pursuant to Section 2.01(b),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Annex III to the Fourth Amendment under the caption “New Initial Revolving
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement, and “New Initial Revolving
Commitments” means all of them, collectively. The aggregate amount of New
Initial Revolving Commitments of all Revolving Credit Lenders as of the Fourth
Amendment Effective Date shall be $ $85,600,000, as such amount may be adjusted
from time to time in accordance with the terms of this Agreement.”

(ii)    By adding the following paragraph after the last paragraph of the
definition of “Applicable Commitment Fee”:

“From and after the Fourth Amendment Effective Date, if and for so long as,
based on the immediately precedent two paragraphs, the Applicable Commitment Fee
would have been (for the avoidance of doubt, without giving effect to this
paragraph) 0.25%, an additional fee of 0.25% shall be added thereto and the
Applicable Commitment Fee, as increased by such additional fee, shall apply for
purposes of Section 2.09.”;

(iii)    By amending and restating the definition of “L/C Issuer” in its
entirety as follows:

““L/C Issuer” means each of Barclays Bank PLC, Credit Suisse AG, Cayman Islands
Brach, Deutsche Bank AG New York Branch, Mizuho Bank, Ltd., Goldman Sachs
Lending Partners LLC and Bank of America, N.A., in each case, acting through any
of its Affiliates or branches (each, an “Initial L/C Issuer” and, collectively,
the “Initial L/C Issuers”), in its capacity as an issuer of standby Letters of
Credit hereunder (it being understood that no Initial L/C Issuer shall be
obligated to issue any commercial letters of credit hereunder, unless such

 

5



--------------------------------------------------------------------------------

Initial L/C Issuer agrees (in its sole discretion) to do so with respect to
itself or any of its Affiliates or branches) and any other Lender reasonably
acceptable to the Borrower and the Administrative Agent that agrees to issue
Letters of Credit pursuant hereto, in each case, acting through any of its
Affiliates or branches, in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder. To the extent
that any L/C Issuer arranges for any Letters of Credit to be issued by
Affiliates or branches of such L/C Issuer, the term “L/C Issuer” shall include
any such Affiliate or branch with respect to Letters of Credit issued by such
Affiliate or branch.”;

(iv)    By amending and restating the definition of “Letter of Credit Sublimit”
in its entirety as follows:

““Letter of Credit Sublimit” means an amount equal to $40,000,000, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement. The Letter of Credit Sublimit is part of, and not in addition to, the
Revolving Credit Facility.”;

(v)    By amending the definition of “Loan Documents” by replacing “and”
appearing therein with a comma (“,”) and inserting the phrase “and (vii) the
Fourth Amendment” immediately after the phrase “(vi) the First Incremental
Amendment” appearing therein; and

(vi)    By (I) deleting the word “and” from the phrase “8.02; and (b)” appearing
in the definition of “Maturity Date” and (II) inserting the following phrase
immediately after the phrase “April 23, 2019” appearing at the end of the
definition of “Maturity Date”:

“; and (c) with respect to the New Initial Revolving Commitments, the earlier of
(i) January 15, 2019 and (ii) the date of termination in whole of the New
Initial Revolving Credit Commitments, the Letter of Credit Sublimit, and the
Swing Line Facility pursuant to Section 2.06(a) or 8.02; provided that (1) in
the event that more than $50 million of the Senior Notes remains outstanding on
the date that is 180 days prior to the Stated Maturity of the Senior Notes (the
“First Revolver Springing Maturity Date”), the “Maturity Date” in the case of
this clause (c) shall mean the First Revolver Springing Maturity Date and (2) in
the event that more than $50 million in aggregate principal amount of any
Refinancing Indebtedness in respect of the Senior Notes remains outstanding on
the date that is 180 days prior to the Stated Maturity of such Refinancing
Indebtedness (the “Second Revolver Springing Maturity Date”), the “Maturity
Date” in the case of this clause (c) shall mean the earlier of the Second
Revolver Springing Maturity Date and January 15, 2019”.

(b)    Section 2.01(b) of the Credit Agreement (as in effect immediately prior
to the Fourth Amendment Effective Time) is hereby amended by inserting the
phrase “made prior to the Fourth Amendment Effective Time (as defined in the
Fourth Amendment)” immediately following the phrase “each such loan” appearing
in such Section 2.01(b).

(c)    Section 2.03(a)(i) of the Credit Agreement (as in effect immediately
prior to the Fourth Amendment Effective Time) is hereby amended by inserting the
following phrase immediately after the phrase “Letter of Credit Sublimit”
appearing at the end of the first sentence of such Section 2.03(a)(i):

“; and provided, further, that no L/C Issuer shall be obligated to make any L/C
Credit Extension with respect to any Letter of Credit if and to the extent as of
the date of such L/C Credit Extension the Outstanding Amount of the L/C
Obligations in respect of Letters of Credit issued by such L/C Issuer would
exceed such L/C Issuer’s Individual Letter of Credit Sublimit”.

 

6



--------------------------------------------------------------------------------

SECTION THREE - SECTION 7.11 AMENDMENT. Subject to the satisfaction of the
conditions set forth in Section 4(B) hereof, Section 7.11 of the Credit
Agreement (as in effect immediately prior to the Fourth Amendment Effective
Time) is hereby amended and restated in its entirety as follows:

“(a)    Subject to Section 7.11(b), the Borrower shall not, as of the end of
each fiscal quarter of the Borrower so long as any Revolving Credit Loans, any
Swing Line Loans or any L/C Obligations (excluding L/C Obligations not in excess
of $10 million and any Letters of Credit which are Cash Collateralized by the
Borrower to at least 105% of their maximum stated amount) are then outstanding,
permit the Consolidated Senior Secured Debt Ratio as of the end of such fiscal
quarter to exceed the ratio set forth below opposite such quarter:

 

March 31, 2017

     6.25:1.00  

June 30, 2017

     6.25:1.00  

September 30, 2017

     6.25:1.00  

December 31, 2017

     6.00:1.00  

March 31, 2018

     6.00:1.00  

June 30, 2018 and each fiscal quarter ended thereafter

     5.75:1.00  

(b)    Notwithstanding Section 7.11(a), if and for so long as (I) the Borrower
fails to satisfy the conditions set forth in clauses (ix) and (x) of Section
7.11(c) or (II) the Borrower and its Restricted Subsidiaries fail to satisfy any
of the conditions set forth in clauses (i) through (viii) of Section 7.11(c) and
such failure continues for 5 Business Days after notice thereof by the
Administrative Agent at the direction of the Required Revolving Lenders to the
Borrower (the conditions in clauses (I) and (II) of this Section 7.11(b),
collectively, the “Financial Covenant Increase Conditions”, and the occurrence
of an event under clause (I) or (II) above, a “Financial Covenant Increase
Event”), the Borrower shall not, as of (1) the date on which a Financial
Covenant Increase Event under clause (ix) or (x) of Section 7.11(c) (if any)
shall have occurred (a “Specified Financial Covenant Increase Date”) and (2) the
end of each fiscal quarter of the Borrower occurring on or after the occurrence
and during the continuation of a Financial Covenant Increase Event, in each case
of clauses (1) and (2), so long as any Revolving Credit Loans, any Swing Line
Loans or any L/C Obligations (excluding L/C Obligations not in excess of
$10 million and any Letters of Credit which are Cash Collateralized by the
Borrower to at least 105% of their maximum stated amount) are then outstanding,
permit the Consolidated Senior Secured Debt Ratio as of such Specified Financial
Covenant Increase Date (calculated by reference to the EBITDA of the Borrower
and its Restricted Subsidiaries for the most recently ended four full fiscal
quarters for which internal financial statements are available (or, if earlier,
were required to be delivered pursuant to Section 6.01(a) or (b)) immediately
preceding such Specified Financial Covenant Increase Date, in the case of clause
(1), or as of the end of such fiscal quarter, in the case of clause (2), to
exceed 5.00:1.00; provided that, for the avoidance of doubt, if at any time
following the occurrence of a Financial Covenant

 

7



--------------------------------------------------------------------------------

Increase Event each of the Financial Covenant Increase Conditions shall be
satisfied (a “Financial Covenant Increase Conditions Cure Event”), this Section
7.11(b) shall cease to apply (and, instead, Section 7.11(a) shall apply) unless
and until a further Financial Covenant Increase Event shall have occurred and be
continuing.

(c)    The following shall constitute the Financial Covenant Increase
Conditions:

(i)    On and after the Fourth Amendment Effective Date, it shall be a Financial
Covenant Increase Condition that the Borrower shall not have Incurred, and shall
not have permitted any of its Restricted Subsidiaries to Incur, directly or
indirectly, any Indebtedness pursuant to Section 2.14(a) or clause (i) of
Section 7.03(b)(xxxi), in each case, in reliance on clause (i) of the definition
of “Maximum Incremental Facilities Amount”.

(ii)    On and after the Fourth Amendment Effective Date, it shall be a
Financial Covenant Increase Condition that the Borrower shall not have made, and
shall not have permitted any of its Restricted Subsidiaries to make, any
Restricted Payment in reliance on Section 7.06(a), unless, at the time of such
Restricted Payment, such Restricted Payment would have also been permitted if
the amount available under Section 7.06(a)(C) as of the Fourth Amendment
Effective Date was limited to (I) $55 million in the case of any Restricted
Payment under Section 7.06(a)(iii) or (II) $300 million (less Restricted
Payments, if any, made in reliance on clause (I) above) and, in the case of this
clause (II), only if, immediately after giving effect to such Restricted
Payment, the Consolidated Senior Secured Debt Ratio would not exceed 4.00:1.00
on a Pro Forma Basis.

(iii)    On and after the Fourth Amendment Effective Date, it shall be a
Financial Covenant Increase Condition that (1) the Borrower shall not have
Incurred or issued, and shall not have permitted any of its Restricted
Subsidiaries to Incur or issue, directly or indirectly, any Indebtedness or any
shares of Disqualified Stock and (2) the Borrower shall not have permitted any
of its Restricted Subsidiaries to issue any shares of Preferred Stock, as
applicable, in reliance on clause (ii), (xii) or (xx) of the definition of
“Permitted Debt”, in the case of such clauses (xii) and (xx), other than any
Indebtedness or Disqualified Stock or Preferred Stock (including any
Indebtedness or Disqualified Stock or Preferred Stock Incurred pursuant to a
commitment), as applicable, that serves to refund, refinance, replace, redeem,
repurchase, retire, defease or discharge any Indebtedness, Disqualified Stock or
Preferred Stock or unutilized commitment outstanding thereunder as of the Fourth
Amendment Effective Date and any Indebtedness or Disqualified Stock or Preferred
Stock (including any Indebtedness or Disqualified Stock or Preferred Stock
Incurred pursuant to a commitment), as applicable, that serves to refund,
refinance, replace, redeem, repurchase, retire, defease or discharge any
Specified Refinancing Indebtedness, in each case, including any additional
Indebtedness, Disqualified Stock or Preferred Stock, as applicable, Incurred or
issued to pay premiums, interest, defeasance or discharge costs and fees and
expenses in connection therewith (the “Specified Refinancing Indebtedness”);
provided that any such Specified Refinancing Indebtedness is Incurred or issued
in an aggregate principal amount or liquidation preference (or if issued with
original issue discount an aggregate issue price) that is equal to or less than
the sum of (x) the aggregate principal amount or liquidation preference,
including any unutilized commitment, then outstanding of the Indebtedness or
Disqualified Stock or Preferred Stock, as applicable, being refinanced plus
(y) the amount of premium, interest, defeasance or discharge costs and fees and
expenses Incurred in connection with such refinancing.

 

8



--------------------------------------------------------------------------------

(iv)    On and after the Fourth Amendment Effective Date, it shall be a
Financial Covenant Increase Condition that the Borrower shall not have Incurred,
and shall not have permitted any of its Restricted Subsidiaries to Incur,
directly or indirectly, any Indebtedness in reliance on clause (i) of the
definition of “Permitted Debt”, other than (I) Revolving Credit Loans and
(II) any Specified Refinancing Indebtedness in respect of any Indebtedness or
unutilized commitment outstanding thereunder as of the Fourth Amendment
Effective Date or any Specified Refinancing Indebtedness in respect thereof;
provided that any such Specified Refinancing Indebtedness is Incurred or issued
in an aggregate principal amount or liquidation preference (or if issued with
original issue discount an aggregate issue price) that is equal to or less than
the sum of (x) the aggregate principal amount, including any unutilized
commitment, then outstanding of the Indebtedness being refinanced plus (y) the
amount of premium, interest, defeasance or discharge costs and fees and expenses
Incurred in connection with such refinancing.

(v)    On and after the Fourth Amendment Effective Date, it shall be a Financial
Covenant Increase Condition that (1) the Borrower shall not have Incurred or
issued, and shall not have permitted any of its Restricted Subsidiaries to Incur
or issue, directly or indirectly, any Indebtedness or any shares of Disqualified
Stock and (2) the Borrower shall not have permitted any of its Restricted
Subsidiaries to issue any shares of Preferred Stock, as applicable, in reliance
on clause (iv) of the definition of “Permitted Debt” in an aggregate principal
amount or liquidation preference in excess of $50 million, at the time of
Incurrence, at any one time outstanding.

(vi)    On and after the Fourth Amendment Effective Date, it shall be a
Financial Covenant Increase Condition that (A) (1) the Borrower shall not have
Incurred or issued, and shall not have permitted any of its Restricted
Subsidiaries to Incur or issue, directly or indirectly, any Indebtedness or any
shares of Disqualified Stock and (2) the Borrower shall not have permitted any
of its Restricted Subsidiaries to issue any shares of Preferred Stock, as
applicable, in reliance on Section 7.03(a) or clause (xv) of the definition of
“Permitted Debt”, unless, after giving effect to the Incurrence or issuance of
such Indebtedness, Disqualified Stock or Preferred Stock, as applicable, (in the
case of any revolving commitments being initially provided on any date of
determination, as if Incurred in full on such date) and any discharge of
Indebtedness, Disqualified Stock or Preferred Stock, as applicable, in
connection therewith, the Consolidated Senior Debt Ratio shall not have exceeded
6.00 to 1.00 on a Pro Forma Basis and (B) the Borrower shall not have designated
an Unrestricted Subsidiary, unless, immediately after giving effect to such
designation, the Consolidated Senior Debt Ratio shall not have exceeded 6.00 to
1.00 on a Pro Forma Basis.

(vii)    On and after the Fourth Amendment Effective Date, it shall be a
Financial Covenant Increase Condition that the Borrower shall not have Incurred,
created or suffered to exist, and shall not have permitted any Restricted
Subsidiary to Incur, create or suffer to exist, directly or indirectly, any Lien
on any asset or property of the Borrower or such Restricted Subsidiary in
reliance on clause (25) of the definition of “Permitted Liens” securing any Debt
Obligations of the Borrower or such Restricted Subsidiary in excess of
$65 million at the time of Incurrence of such obligation, at any one time
outstanding.

 

9



--------------------------------------------------------------------------------

(viii)    On or after the Fourth Amendment Effective Date, it shall be a
Financial Covenant Increase Condition that if the Borrower or any of its
Restricted Subsidiaries engages in any transaction pursuant to Section 7.03(a),
7.04(a), 7.06(a) or 7.06(b)(vi), the definition of “Maximum Incremental
Facilities Amount” or the definition of “Unrestricted Subsidiary” in reliance on
compliance with a financial ratio test based on the Fixed Charge Coverage Ratio
or the Consolidated Senior Secured Debt Ratio, such test would have also been
satisfied if, at the time of the relevant calculation, the Fixed Charge Coverage
Ratio or the Consolidated Senior Secured Debt Ratio, as applicable, was
calculated as set forth in Section 7.11(d).

(ix)    On or after the Fourth Amendment Effective Date, it shall be a Financial
Covenant Increase Condition that the Borrower shall not have made, and shall not
have submitted any Committed Loan Notice requesting, any Revolving Credit
Borrowing if, immediately after giving effect to such Revolving Credit Borrowing
(including the application of the proceeds thereof and any substantially
concurrent application of any other cash or Cash Equivalents in connection with
such application of such Revolving Credit Borrowing proceeds), the aggregate
amount of Unrestricted Cash and Cash Equivalents held by the Borrower and its
Restricted Subsidiaries that are Loan Parties on a consolidated basis (excluding
(I) the Net Cash Proceeds of any Asset Sale or Casualty Event pending
application thereof in accordance with Section 2.05(b)(ii) and (II) any cash or
Cash Equivalents which are expected in good faith by the Borrower to be applied
within 30 calendar days following the date of such Revolving Credit Borrowing
for general corporate or working capital purposes (including, without
limitation, the making of Investments or other Restricted Payments) permitted
pursuant to this Agreement; provided that placement of Unrestricted Cash or Cash
Equivalents on the balance sheet of Holdings or any of its Subsidiaries shall
not be deemed application of cash or Cash Equivalents for purposes of this
clause (II)) would exceed $60 million (the occurrence of any such excess, a
“Hoarding Event”); provided that for purposes of this clause (ix), the amount of
Unrestricted Cash and Cash Equivalents held by Restricted Subsidiaries that are
not Loan Parties, to the extent exceeding $7.5 million in the aggregate at any
time, shall (to the extent of any such excess and for so long as any such excess
shall continue to exist) be deemed to be held by Restricted Subsidiaries that
are Loan Parties (and, upon the request of the Administrative Agent, the
Borrower shall deliver to the Administrative Agent a certificate in connection
with any Committed Loan Notice for a Revolving Credit Borrowing, signed by a
Responsible Officer of the Borrower, certifying that immediately after giving
effect to such Revolving Credit Borrowing (including the application of the
proceeds thereof and any substantially concurrent application of any other cash
or Cash Equivalents in connection with such application of such Revolving Credit
Borrowing proceeds), a Hoarding Event pursuant to this clause (ix) shall not
occur).

(x)    On or after the Fourth Amendment Effective Date, it shall be a Financial
Covenant Increase Condition that the Borrower shall have applied cash or Cash
Equivalents in an amount equal to the amount of the proceeds of any Revolving
Credit Borrowing for purposes not prohibited by this Agreement on or before the
date falling 30 days after the date of any such Revolving Credit Borrowing;
provided that placement of Unrestricted Cash or Cash Equivalents on the balance
sheet of Holdings or any of its Subsidiaries shall not be deemed application of
cash or Cash Equivalents for purposes of this clause (x).

 

10



--------------------------------------------------------------------------------

(d)    For purposes of (A) any calculation of the Consolidated Senior Secured
Debt Ratio in connection with this Section 7.11, the amount of unrestricted cash
and Cash Equivalents deducted in any such calculation under clause (1)(y) of the
definition of Consolidated Senior Secured Debt Ratio (I) shall be limited to
unrestricted cash and Cash Equivalents that would be stated on the balance sheet
of the Borrower and the Restricted Subsidiaries that are Domestic Subsidiaries
and held by the Borrower and such Restricted Subsidiaries as of the applicable
date of determination and (II) shall not exceed $60 million and (B) any
calculation of the Consolidated Senior Debt Ratio, the Consolidated Senior
Secured Debt Ratio or the Fixed Charge Coverage Ratio in connection with this
Section 7.11, the amount of management, monitoring, consulting and advisory fees
paid to the Sponsor in cash during the relevant period shall not be added in the
calculation of EBITDA pursuant to clause (4) of the definition of “EBITDA” for
such period to the extent the Consolidated Senior Debt Ratio as of the last day
of such period would exceed 6.00:1.00.

(e)    For purposes of this Section 7.11, (A) “Consolidated Senior Debt Ratio”
as of any date of determination means the ratio of (1) (x) Consolidated Total
Indebtedness of the Borrower and its Restricted Subsidiaries as of such date,
minus (y) the amount of unrestricted cash and Cash Equivalents that would be
stated on the balance sheet of the Borrower and the Restricted Subsidiaries that
are Domestic Subsidiaries and held by the Borrower and such Restricted
Subsidiaries as of such date of determination, not exceeding $60 million, to
(2) the EBITDA of the Borrower and its Restricted Subsidiaries (calculated as
set forth in Section 7.11(d)) for the most recently ended four full fiscal
quarters for which internal financial statements are available (or, if earlier,
were required to be delivered pursuant to Section 6.01(a) or (b)) immediately
preceding the date on which such event for which such calculation is being made
shall occur and (B) “Unrestricted Cash” means unrestricted cash and Cash
Equivalents that would be stated on the balance sheet of the Borrower and the
Restricted Subsidiaries and held by the Borrower and the Restricted Subsidiaries
as of any date of determination; provided that any cash and Cash Equivalents
attributable to Foreign Subsidiaries shall be calculated net of any reasonably
anticipated repatriation costs and expenses of domesticating such cash and Cash
Equivalents from such Foreign Subsidiaries as determined by the Borrower in good
faith. Notwithstanding anything to the contrary herein, the Consolidated Senior
Debt Ratio shall be calculated on a Pro Forma Basis with respect to each
Specified Transaction occurring during the applicable four quarter period to
which such calculation relates, or subsequent to the end of such four-quarter
period but not later than the date of such calculation.

(f)    For the avoidance of doubt, failure to satisfy any Financial Covenant
Increase Condition shall have no effect other than a Financial Covenant Increase
Event subject to and as described in Section 7.11(b).

 

11



--------------------------------------------------------------------------------

SECTION FOUR - CONDITIONS TO EFFECTIVENESS OF EXTENSION AMENDMENT.

(A)    This Fourth Amendment, other than Sections 1, 2 and 3 hereof, shall
become effective on the date and at the time (the “Fourth Amendment Signing
Date”) on and at which each of the following conditions shall have been
satisfied or waived:

(a)    the Administrative Agent shall have received (I) a counterpart to this
Fourth Amendment signed by (whether the same or different counterparts) (A) a
duly authorized officer of the Borrower and Holdings, (B) each Extending Lender,
including each Replacement Lender, collectively constituting as of the Fourth
Amendment Effective Time all Revolving Credit Lenders, (C) each L/C Issuer
(under and as defined in the Credit Agreement, as in effect immediately before
and immediately after the Fourth Amendment Effective Time) and (D) the Swing
Line Lender (under and as defined in the Credit Agreement, as in effect
immediately before and immediately after the Fourth Amendment Effective Time)
and (II) a counterpart to the acknowledgment and consent attached to this Fourth
Amendment (the “Acknowledgment”) signed by (whether the same or different
counterparts) a duly authorized officer of each Subsidiary Guarantor;

(b)    the Administrative Agent shall have received (A) true and complete copies
of resolutions of the board of directors or a duly authorized committee thereof
of the Borrower approving and authorizing the execution, delivery and
performance of this Fourth Amendment, and the performance of the Credit
Agreement, as amended by this Fourth Amendment, certified as of the Fourth
Amendment Signing Date by a Responsible Officer, secretary or assistant
secretary of the Borrower as being in full force and effect without modification
or amendment and (B) a good standing certificate (or the equivalent thereof) for
the Borrower from its jurisdiction of formation;

(c)    the Administrative Agent shall have received (I) an opinion of
Debevoise & Plimpton LLP, counsel to the Loan Parties, addressed to each Lender
party to this Fourth Amendment, in form and substance reasonably satisfactory to
the Administrative Agent and (II) an opinion of Richards, Layton & Finger, P.A,
special Delaware counsel to certain of the Loan Parties, addressed to each
Lender party to this Fourth Amendment, in form and substance reasonably
satisfactory to the Administrative Agent;

(d)    (x) the assignment fee (if any) and any other costs and expenses of each
Non-Extending Lender (including any costs payable under Section 3.05 of the
Credit Agreement (as in effect immediately prior to the Fourth Amendment
Effective Time), if applicable) with respect to any assignment of its
Non-Extended Commitments shall have been paid in full, (y) the Non-Extended
Commitments of each Non-Extending Lender shall be assigned to the Replacement
Lenders in accordance with Section 2.19(e) of the Credit Agreement as of the
Fourth Amendment Effective Date at the Fourth Amendment Effective Time and
(z) the obligations of the Borrower under the Credit Agreement (as in effect
immediately prior to the Fourth Amendment Effective Time) relating to each
Non-Extending Lender’s Non-Extended Commitments owing to each such Non-Extending
Lender on the Fourth Amendment Effective Date (without giving effect to this
Fourth Amendment) (if any) shall have been paid in full by the applicable
Replacement Lender in accordance with Section 2.19(e) of the Credit Agreement;

(e)    the Borrower shall have paid to the Administrative Agent, in immediately
available funds, for the account of each Extending Lender, including each
Replacement Lender, an amendment fee equal to 0.50% of each such Extending
Lender’s New Initial Revolving Commitment set forth opposite such Lender’s name
on Annex III under the caption “New Initial Revolving Commitment”;

 

12



--------------------------------------------------------------------------------

(f)    the Extension Request shall have been made to each Revolving Credit
Lender (prior to the effectiveness of the Fourth Amendment); and

(g)    the representations and warranties set forth in Section 5 of this Fourth
Amendment shall be true and correct in all material respects on and as of the
Fourth Amendment Signing Date.

(B)    Sections 1, 2 and 3 hereof shall become effective on the date (the
“Fourth Amendment Effective Date”) and at the time (the “Fourth Amendment
Effective Time”) on and at which each of the following conditions shall have
been satisfied or waived:

(a)    the Fourth Amendment Signing Date shall have occurred;

(b)    at the Fourth Amendment Effective Time, no Default or Event of Default
(each as defined in the Credit Agreement (as in effect immediately prior to the
Fourth Amendment Effective Time)) shall have occurred and be continuing or would
exist after giving effect to this Fourth Amendment; and

(c)    the Reduction shall have occurred.

SECTION FIVE - REPRESENTATIONS AND WARRANTIES; NO DEFAULT. In order to induce
the Lenders to consent to this Fourth Amendment, each of the Borrower and
Holdings represents and warrants, on the Fourth Amendment Signing Date, to each
of the Lenders party to this Fourth Amendment and the Administrative Agent that:

(a)    the execution, delivery and performance (I) by the Borrower and Holdings
of this Fourth Amendment and (II) by each Subsidiary Guarantor of the
Acknowledgment is within such Loan Party’s corporate or other powers, has been
duly authorized by all necessary corporate or other organizational action, and
does not (i) contravene the terms of any of such Loan Party’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under, or require any payment to be made under (A) any
Contractual Obligation to which such Loan Party is a party or by which such Loan
Party or the properties of such Loan Party are affected or (B) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Loan Party or its property is subject; or (iii) violate any
material Law; in each case, except with respect to any violation, breach or
contravention or payment (but not creation of Liens) referred to in clause
(ii) or (iii) to the extent that such violation, conflict, breach, contravention
or payment could not reasonably be expected to have a Material Adverse Effect;

(b)    in the case of the Borrower and Holdings, this Fourth Amendment and the
Credit Agreement, as amended by this Fourth Amendment, and, in the case of the
Subsidiary Guarantors, the Acknowledgment, constitute a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, receivership, moratorium or other laws affecting
creditors’ rights generally and by general equitable principles;

 

13



--------------------------------------------------------------------------------

(c)    all representations and warranties of the Borrower and each other Loan
Party contained in Article V of the Credit Agreement and any other Loan Document
are true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
Fourth Amendment Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date, and except that for purposes of this Section 5, the
representations and warranties contained in Sections 5.05(a), (b), (d) and
(e) of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Sections 6.01(a), (b) and (c) of the Credit
Agreement, respectively; and

(d)    no Default exists as of the Fourth Amendment Effective Date, both before
and after giving effect to this Fourth Amendment.

SECTION SIX - EFFECTS ON LOAN DOCUMENTS.

Except as expressly set forth herein, this Fourth Amendment shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of the Credit Agreement or any other Loan Document and each and every such term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document is hereby ratified and re-affirmed in all respects
and shall continue in full force and effect and nothing herein can or may be
construed as a novation thereof. Each of Holdings and the Borrower (i) reaffirms
its obligations under the Loan Documents to which it is a party,
(ii) acknowledges and agrees that all of its obligations under the Security
Agreement and the other Collateral Documents to which it is party are reaffirmed
and remain in full force and effect on a continuous basis, (iii) reaffirms each
Lien granted by it to the Administrative Agent for the benefit of the Secured
Parties and, in the case of Holdings, the guarantees made pursuant to the
Holdings Guaranty and (iv) acknowledges and agrees that the grants of security
interests by and, in the case of Holdings, the guarantees of it contained in, in
the case of Holdings, the Holdings Guaranty, the Security Agreement and the
other Collateral Documents are, and shall remain, in full force and effect after
giving effect to this Fourth Amendment. This Fourth Amendment shall constitute a
“Loan Document” for purposes of the Credit Agreement and from and after the
Fourth Amendment Effective Date, all references to the Credit Agreement in any
Loan Document and all references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to such agreement,
shall, unless expressly provided otherwise, refer to the Credit Agreement, as
amended by this Fourth Amendment. The Borrower hereby consents to this Fourth
Amendment and confirms that all of its obligations under the Loan Documents to
which it is a party shall continue to apply to the Credit Agreement, as amended
by this Fourth Amendment. Additionally, the Lenders party hereto hereby consent
to the terms of to the Credit Agreement, as amended prior to the date hereof and
by this Fourth Amendment.

SECTION SEVEN - EXPENSES. The Borrower shall pay all reasonable out-of-pocket
costs and expenses of the Administrative Agent incurred in connection with the
preparation, negotiation, execution and delivery of this Fourth Amendment and
the other instruments and documents to be delivered hereunder, if any (including
the reasonable fees, disbursements and other charges of Latham & Watkins LLP,
counsel for the Administrative Agent).

 

14



--------------------------------------------------------------------------------

SECTION EIGHT - COUNTERPARTS. This Fourth Amendment may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all of which when taken together shall constitute a single instrument.
Delivery of an executed counterpart of a signature page of this Fourth Amendment
by facsimile or any other electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.

SECTION NINE - APPLICABLE LAW. THIS FOURTH AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

SECTION TEN - HEADINGS. The headings of this Fourth Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

SECTION ELEVEN - FATCA.    For purposes of determining withholding Taxes imposed
under FATCA, the Borrower and the Administrative Agent from and after the
effective date of the Third Amendment to the Credit Agreement, dated as of
March 6, 2015, have treated and shall continue to treat (and the Required
Revolving Lenders by consenting to this Fourth Amendment have authorized the
Administrative Agent to treat) the Credit Agreement (other than the Initial Term
Loans and Tranche B Term Loans thereunder), for purposes of FATCA as not
qualifying as a “grandfathered obligation” within the meaning of Sections
1.1471-2(b)(2)(i) and 1.1471-2T(b)(2)(i) of the U.S. Treasury regulations.

SECTION TWELVE - ACKNOWLEDGMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL
INSTITUTIONS.

(a)    Each party to this Fourth Amendment acknowledges that any liability of
any Extending Lender or Replacement Lender that is an EEA Financial Institution
arising under this Fourth Amendment, to the extent such liability is unsecured,
may be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

  (i) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Extending Lender or Replacement Lender that is an EEA
Financial Institution; and

 

  (ii)

the effects of any Bail-in Action on any such liability, including, if
applicable: (x) a reduction in full or in part or cancellation of any such
liability; (y) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise

 

15



--------------------------------------------------------------------------------

  conferred on it, and that such shares or other instruments of ownership will
be accepted by it in lieu of any rights with respect to any such liability; or
(z) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

(b)    For purposes of this Section Twelve:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution;

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule;

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway;

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution;

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time; and

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(c)    Notwithstanding anything to the contrary herein, nothing contained in
this Section Twelve shall modify or otherwise alter the rights or obligations
under the Credit Agreement or any other Loan Document of or to any Person party
thereto other than the parties to this Fourth Amendment.

[The remainder of this page is intentionally left blank.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

SYNIVERSE HOLDINGS, INC.

 

By:  

/s/ Robert F. Reich

Name:   Robert F. Reich Title:   Executive Vice President and Chief Financial
Officer

 

[SYNIVERSE - SIGNATURE PAGE TO FOURTH AMENDMENT TO APRIL 2012 CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BUCCANEER HOLDINGS, LLC By:  

/s/ Robert F. Reich

Name:   Robert F. Reich Title:   Executive Vice President and Chief Financial
Officer

 

[SYNIVERSE - SIGNATURE PAGE TO FOURTH AMENDMENT TO APRIL 2012 CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT

The undersigned, in its capacity as a Revolving Credit Lender and as an L/C
Issuer (immediately after the Fourth Amendment Effective Time), hereby consents
to all of the amendments reflected in the Fourth Amendment, including, without
limitation, the amendments set forth in Sections 1, 2 and 3 thereof, and agrees
to convert the amount of Initial Revolving Credit Commitments indicated below
into New Initial Revolving Commitments, in each case in accordance with the
Fourth Amendment on the Fourth Amendment Effective Date:

Please complete one of the two boxes immediately below.

 

By checking the box immediately below, you have indicated that you will be
converting the entire aggregate principal amount of your Initial Revolving
Credit Commitments into New Initial Revolving Commitments.

☒

 

Solely to the extent that you are converting less than the entire aggregate
principal amount of your Initial Revolving Credit Commitments, please fill in
the principal amount of your Initial Revolving Credit Commitments to be
converted to New Initial Revolving Commitments:

$            

 

Barclays Bank PLC

(Name of Institution)

 

By:  

/s/ Craig Malloy

Name:   Craig Malloy Title:   Director

 

[SYNIVERSE - SIGNATURE PAGE TO FOURTH AMENDMENT TO APRIL 2012 CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT

The undersigned, in its capacity as a Revolving Credit Lender and as an L/C
Issuer (immediately after the Fourth Amendment Effective Time), hereby consents
to all of the amendments reflected in the Fourth Amendment, including, without
limitation, the amendments set forth in Sections 1, 2 and 3 thereof, and agrees
to convert the amount of Initial Revolving Credit Commitments indicated below
into New Initial Revolving Commitments, in each case in accordance with the
Fourth Amendment on the Fourth Amendment Effective Date:

Please complete one of the two boxes immediately below.

 

By checking the box immediately below, you have indicated that you will be
converting the entire aggregate principal amount of your Initial Revolving
Credit Commitments into New Initial Revolving Commitments.

☒

 

Solely to the extent that you are converting less than the entire aggregate
principal amount of your Initial Revolving Credit Commitments, please fill in
the principal amount of your Initial Revolving Credit Commitments to be
converted to New Initial Revolving Commitments:

$            

 

Credit Suisse AG, Cayman Islands Branch

(Name of Institution)

 

By:  

/s/ Robert Hetu

Name:   Robert Hetu Title:   Authorized Signatory By:  

/s/ Whitney Gaston

Name:   Whitney Gaston Title:   Authorized Signatory

 

[SYNIVERSE - SIGNATURE PAGE TO FOURTH AMENDMENT TO APRIL 2012 CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT

The undersigned, in its capacity as a Revolving Credit Lender and as an L/C
Issuer (immediately after the Fourth Amendment Effective Time), hereby consents
to all of the amendments reflected in the Fourth Amendment, including, without
limitation, the amendments set forth in Sections 1, 2 and 3 thereof, and agrees
to convert the amount of Initial Revolving Credit Commitments indicated below
into New Initial Revolving Commitments, in each case in accordance with the
Fourth Amendment on the Fourth Amendment Effective Date:

Please complete one of the two boxes immediately below.

 

By checking the box immediately below, you have indicated that you will be
converting the entire aggregate principal amount of your Initial Revolving
Credit Commitments into New Initial Revolving Commitments.

☐

 

Solely to the extent that you are converting less than the entire aggregate
principal amount of your Initial Revolving Credit Commitments, please fill in
the principal amount of your Initial Revolving Credit Commitments to be
converted to New Initial Revolving Commitments:

$4,000,000.00

 

Bank of America, N.A.

(Name of Institution)

 

By:  

/s/ Cameron Cardozo

Name:   Cameron Cardozo Title:   Senior Vice President

 

[SYNIVERSE - SIGNATURE PAGE TO FOURTH AMENDMENT TO APRIL 2012 CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT

The undersigned, in its capacity as a Revolving Credit Lender and as an L/C
Issuer (immediately after the Fourth Amendment Effective Time), hereby consents
to all of the amendments reflected in the Fourth Amendment, including, without
limitation, the amendments set forth in Sections 1, 2 and 3 thereof, and agrees
to convert the amount of Initial Revolving Credit Commitments indicated below
into New Initial Revolving Commitments, in each case in accordance with the
Fourth Amendment on the Fourth Amendment Effective Date:

Please complete one of the two boxes immediately below.

 

By checking the box immediately below, you have indicated that you will be
converting the entire aggregate principal amount of your Initial Revolving
Credit Commitments into New Initial Revolving Commitments.

☒

 

Solely to the extent that you are converting less than the entire aggregate
principal amount of your Initial Revolving Credit Commitments, please fill in
the principal amount of your Initial Revolving Credit Commitments to be
converted to New Initial Revolving Commitments:

$            

 

Goldman Sachs Lending Partners LLC

(Name of Institution)

 

By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory By:  

 

Name:   Title:  

 

[SYNIVERSE - SIGNATURE PAGE TO FOURTH AMENDMENT TO APRIL 2012 CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT

The undersigned, in its capacity as a Revolving Credit Lender and as an L/C
Issuer (immediately after the Fourth Amendment Effective Time), hereby consents
to all of the amendments reflected in the Fourth Amendment, including, without
limitation, the amendments set forth in Sections 1, 2 and 3 thereof, and agrees
to convert the amount of Initial Revolving Credit Commitments indicated below
into New Initial Revolving Commitments, in each case in accordance with the
Fourth Amendment on the Fourth Amendment Effective Date:

Please complete one of the two boxes immediately below.

 

By checking the box immediately below, you have indicated that you will be
converting the entire aggregate principal amount of your Initial Revolving
Credit Commitments into New Initial Revolving Commitments.

☒

 

Solely to the extent that you are converting less than the entire aggregate
principal amount of your Initial Revolving Credit Commitments, please fill in
the principal amount of your Initial Revolving Credit Commitments to be
converted to New Initial Revolving Commitments:

$            

 

Mizuho Bank, Ltd.,

(Name of Institution)

 

By:  

/s/ James R. Fayen

Name:   James R. Fayen Title:   Managing Director By:  

 

Name:   Title:  

 

[SYNIVERSE - SIGNATURE PAGE TO FOURTH AMENDMENT TO APRIL 2012 CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Replacement Lender and as an L/C Issuer (immediately after the Fourth
Amendment Effective Time)

 

By:  

/s/ Anca Trifan

Name:   Anca Trifan Title:   Managing Director By:  

/s/ Mary Kay Coyle

Name:   Mary Kay Coyle Title:   Managing Director

 

[SYNIVERSE - SIGNATURE PAGE TO FOURTH AMENDMENT TO APRIL 2012 CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Administrative Agent, the Swing Line Lender (immediately before and
immediately after the Fourth Amendment Effective Time) and as an L/C Issuer
(immediately before the Fourth Amendment Effective Time)

 

By:  

/s/ Craig Malloy

Name:   Craig Malloy Title:   Director

 

[SYNIVERSE - SIGNATURE PAGE TO FOURTH AMENDMENT TO APRIL 2012 CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as an L/C Issuer (immediately before the Fourth Amendment Effective Time)

 

By:  

/s/ Robert Hetu

Name:   Robert Hetu Title:   Authorized Signatory By:  

/s/ Whitney Gaston

Name:   Whitney Gaston Title:   Authorized Signatory

 

[SYNIVERSE - SIGNATURE PAGE TO FOURTH AMENDMENT TO APRIL 2012 CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as an L/C Issuer (immediately before the Fourth Amendment Effective Time)

 

By:  

/s/ Anca Trifan

Name:   Anca Trifan Title:   Managing Director By:  

/s/ Mary Kay Coyle

Name:   Mary Kay Coyle Title:   Managing Director

 

[SYNIVERSE - SIGNATURE PAGE TO FOURTH AMENDMENT TO APRIL 2012 CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Each Subsidiary Guarantor acknowledges and consents to each of the foregoing
provisions of this Fourth Amendment. Each Subsidiary Guarantor further
acknowledges and agrees that all Obligations with respect to the Revolving
Credit Commitments and the Revolving Credit Loans under the Credit Agreement as
modified by this Fourth Amendment shall be fully guaranteed and secured pursuant
to the Subsidiary Guaranty and the Security Agreement, as applicable, in each
case, in accordance with the terms and provisions thereof. The acknowledgments,
consents and agreements in this paragraph, collectively, the “Acknowledgment”.

 

SYNIVERSE TECHNOLOGIES, LLC

 

By:  

/s/ Robert F. Reich

Name:   Robert F. Reich Title:   Executive Vice President and Chief Financial
Officer

 

SYNIVERSE ICX CORPORATION

 

By:  

/s/ Robert F. Reich

Name:   Robert F. Reich Title:   Executive Vice President and Chief Financial
Officer

 

SYNIVERSE COMMUNICATIONS HOLDINGS CORPORATION

 

By:  

/s/ Robert F. Reich

Name:   Robert F. Reich Title:   Executive Vice President and Chief Financial
Officer

 

SYNIVERSE COMMUNICATIONS INTERMEDIATE HOLDINGS CORPORATION

 

By:  

/s/ Robert F. Reich

Name:   Robert F. Reich Title:   Executive Vice President and Chief Financial
Officer

 

[SYNIVERSE - SIGNATURE PAGE TO FOURTH AMENDMENT TO APRIL 2012 CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SYNIVERSE COMMUNICATIONS, INC. By:  

/s/ Robert F. Reich

Name:   Robert F. Reich Title:   Executive Vice President and Chief Financial
Officer

 

SYNIVERSE COMMUNICATIONS INTERNATIONAL, INC.

 

By:  

/s/ Robert F. Reich

Name:   Robert F. Reich Title:   Executive Vice President and Chief Financial
Officer

 

CIBERNET, LLC

 

By:  

/s/ Robert F. Reich

Name:   Robert F. Reich Title:   Executive Vice President and Chief Financial
Office

 

[SYNIVERSE - SIGNATURE PAGE TO FOURTH AMENDMENT TO APRIL 2012 CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ANNEX I

REPLACEMENT ASSIGNMENT AND ASSUMPTION

This Replacement Assignment and Assumption (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions set forth in Annex I hereto and the Credit Agreement, as of the
Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including, without
limitation, Letters of Credit, guarantees and Swing Line Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1.    Assignor:                                         

2.    Assignee:                                          [and is an
Affiliate/Approved Fund of [identify Lender]]

3.    Borrower: SYNIVERSE HOLDINGS, INC., a Delaware corporation

4.    Administrative Agent: BARCLAYS BANK PLC, as the administrative agent under
the Credit Agreement

5.    Credit Agreement: The Credit Agreement, dated as of April 23, 2012, as
amended by the Incremental Commitment Amendment, dated as of June 28, 2013, as
further amended by the Second Amendment, dated as of September 23, 2013, as
further amended by the Third Amendment, dated as of March 6, 2015, and as may be
further amended, amended and restated,



--------------------------------------------------------------------------------

supplemented or otherwise modified from time to time, among the Borrower,
Holdings, the Lenders from time to time party thereto and Barclays Bank PLC, as
the Swing Line Lender, an L/C Issuer and the Administrative Agent

6.    Assigned Interest:

 

Facility Assigned   

Aggregate
Amount of
Commitment/

Loans for all
Lenders*

    

Amount of
Commitment/

Loans
Assigned*

    

Percentage
Assigned of
Commitment/

Loans

 

Revolving Credit Facility

   $      $        %  

7.    Trade Date:                                         

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

 

By:  

 

Title:  

 

ASSIGNEE [NAME OF ASSIGNEE]

 

By:  

 

Title:  



--------------------------------------------------------------------------------

Consented to and Accepted:

BARCLAYS BANK PLC,
as Administrative Agent

 

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

Consented to and Accepted:

BARCLAYS BANK PLC,
as L/C Issuer

 

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

Consented to and Accepted:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as L/C Issuer

 

By:   Name:  

 

Title:   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Consented to and Accepted:

 

DEUTSCHE BANK AG NEW YORK BRANCH
as L/C Issuer

 

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

Consented to and Accepted:

 

BARCLAYS BANK PLC,
as Swing Line Lender

 

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

[Consented to and Accepted:

 

SYNIVERSE HOLDINGS, INC.

 

By:  

 

Name:   Title]1  

 

1  To be added unless an Event of Default under Section 8.01(a), (f) or (g) of
the Credit Agreement has occurred and is continuing at the time of assignment.



--------------------------------------------------------------------------------

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and, (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document; and (c) only to the extent
that it is an “Other Affiliate”, as defined the Credit Agreement, hereby affirms
the No Undisclosed Information Representation.

1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is not an
Affiliate Lender, (iii) it meets all requirements of an Eligible Assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement), (iv) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (v) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, (vi) it has delivered
a true and complete Administrative Questionnaire substantially in the form of
Exhibit E-3 to the Credit Agreement, (vii) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee, and (viii) it is not a “Defaulting
Lender”, as such term is defined in the Credit Agreement; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents or any other instrument or
document furnished pursuant hereto or thereto, and (ii) it will be bound by the
provisions of the Loan Documents, and it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law.



--------------------------------------------------------------------------------

ANNEX II

 

Non-Extending Lender

   Assigned Non-
Extended
Commitments     

Replacement Lender

   Portion of Assigned
Non-Extended
Commitments
assumed by
Replacement Lender   Sumitomo Mitsui Banking Corporation    $
11,413,333.333333300      Barclays Bank PLC    $ 8,026,666.666666670        

Credit Suisse AG,

Cayman Islands Brach

   $ 3,386,666.666666670   SunTrust Bank    $ 8,560,000.000000000     

Credit Suisse AG,

Cayman Islands Brach

   $ 1,888,000.000000000        

Deutsche Bank AG

New York Branch

   $ 5,274,666.666666670         Mizuho Bank, Ltd.    $ 1,397,333.333333330  
Raymond James Bank, N.A.    $ 4,565,333.333333330      Mizuho Bank, Ltd.    $
1,125,333.333333330         Goldman Sachs Lending Partners LLC    $
2,293,333.333333330         Bank of America, N.A.    $ 1,146,666.666666670  
Deutsche Bank Trust Company Americas    $ 13,125,333.333333300     

Deutsche Bank AG

New York Branch

   $ 13,125,333.333333300     

 

 

       

 

 

 

Total:

   $ 37,664,000.000000000         $ 37,664,000.000000000     

 

 

       

 

 

 

 

Replacement Lender

   Assumed Non-Extended Commitments  

Deutsche Bank AG New York Branch

     13,125,333.333333300  

Barclays Bank PLC

   $ 8,026,666.666666670  

Credit Suisse AG, Cayman Islands Brach

   $ 5,274,666.666666670  

Deutsche Bank AG New York Branch

   $ 5,274,666.666666670  

Mizuho Bank, Ltd.

   $ 2,522,666.666666670  

Goldman Sachs Lending Partners LLC

   $ 2,293,333.333333330  

Bank of America, N.A.

   $ 1,146,666.666666670     

 

 

 

Total:

   $ 37,664,000.000000000     

 

 

 



--------------------------------------------------------------------------------

ANNEX III

 

Lender

   New Initial Revolving Commitments  

Barclays Bank PLC

   $ 28,000,000.000000000  

Credit Suisse AG, Cayman Islands Brach

   $ 18,400,000.000000000  

Deutsche Bank AG New York Branch

   $ 18,400,000.000000000  

Mizuho Bank, Ltd. (f/k/a Mizuho Corporate Bank, Ltd.)

   $ 8,800,000.000000000  

Goldman Sachs Lending Partners LLC

   $ 8,000,000.000000000  

Bank of America, N.A.

   $ 4,000,000.000000000     

 

 

 

Total:

   $ 85,600,000.000000000     

 

 

 